DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6 December 2021 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gundelfinger (U.S. Patent 4,068,528) in view of Bloch.

a first valve component 115;
a second valve component 85 adjacent to the first valve component, wherein:
the first valve component and the second valve component, are movable in sliding contact relative to one another, and are configured such that, in at least one switching state, at least one switchable fluid channel (F1-F6) is formed between said valve components;
wherein the at least one fluid channel is formed from at least one groove Rc/Rb in the first valve component and at least two fluid connections (F2-F5) on the second valve component, wherein, in different switching states, the at least two fluid connections can be placed into different fluidic coupling states with respect to the at least one groove (FIG. 7-11; Col. 7 line 38-Col. 11 line 63). 
Gundelfinger is silent regarding wherein at least one part of a surface of at least one of the first valve component and the second valve component is provided with a coating containing gold and/or platinum, such that lubrication is provided between the first valve component and the second valve component.
However, Block teaches wherein at least one part of a surface of at least one of the first valve component 40 and the second valve component 50 is provided with a coating containing gold and/or platinum (Col. 1 line 34-51, Col. 9 line 16-61), such that lubrication is provided between the first valve component and the second valve component (FIG. 2-3; Col. 1 line 34-51, Col. 2 line 21-Col. 3 line 22, Col. 9 line 16-61).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gundelfinger, by coating the surfaces of the valve components which move with respect to each other, as taught by Bloch, for the purpose of preventing the components to stick together when relative movement is necessary, and to protect the components from premature wear and degradation.

Gundelfinger/Bloch further discloses the first valve component comprises a contact face 106 as part of its surface and the second valve component comprises a contact face 140 as part of its surface, wherein the first valve component and the second valve component are adjacent to one another at the contact faces (FIG. 10-11).
Regarding claim 3, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Gundelfinger/Bloch further discloses at least one part of the contact face of at least one of the first valve component and the second valve component is provided with the coating containing gold and/or platinum (Bloch FIG. 3; Col. 1 line 34-51, Col. 9 line 16-61).
Regarding claim 4, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Gundelfinger/Bloch further discloses the coating is formed on at least one entire one of the contact faces between the first valve component and the second valve component (Bloch FIG. 3; Col. 1 line 34-51, Col. 9 line 16-61).
Regarding claim 5, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 3.
Gundelfinger/Bloch further discloses the coating is formed on the contact face of the first valve component and on the contact face of the second valve component (Bloch FIG. 3; Col. 1 line 34-51, Col. 9 line 16-61).
Regarding claim 6, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.

Regarding claim 7, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 6.
Gundelfinger/Bloch further discloses at least one part of at least one of the fluid structures and/or of the counterpart face is provided with the coating containing gold and/or platinum (Bloch FIG. 3; Col. 1 line 34-51, Col. 9 line 16-61).
Regarding claim 8, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 7.
Gundelfinger/Bloch further discloses the counterpart face is bonded, at the coating, to a covering body 116 (FIG. 10-11).
Regarding claim 9, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gundelfinger/Bloch further discloses at least one part of the coating comprises or is composed of hard gold (Bloch FIG. 2-3; Col. 1 line 34-51, Col. 2 line 21-Col. 3 line 22, Col. 9 line 16-61).
Regarding claim 10, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gundelfinger/Bloch further discloses at least one part of the coating comprises a composition selected from the group consisting of: cobalt, carbon and gold (Col. 3 line 35-48).
Gundelfinger/Bloch is silent regarding the specific compositional parameters, namely cobalt in a range between 0.05 percent by weight and | percent by weight, up to 0.7 percent by weight carbon, and 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a coating with the specifications of cobalt in a range between 0.05 percent by weight and | percent by weight, up to 0.7 percent by weight carbon, and the rest gold; in particular and cobalt in a range between 0.2 percent by weight and 0.3 percent by weight, up to 0.7 percent by weight carbon, and the rest gold, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  As Table 1 illustrates, Gundelfinger anticipates a variety of compositional breakdowns, which illustrates the composition of the coating is a result effective variable, and it therefore would be obvious to one of ordinary skill to utilize testing to determine the ideal composition for the coating.
Regarding claim 11, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gundelfinger/Bloch further discloses at least one of the following features:
wherein the first valve component and the second valve component are provided with different coatings (as shown in Bloch FIG. 3, there is a non-selective deposition method of application, therefore, there is no way to guarantee the same depth of coating on the separate components);
wherein the coating comprises multiple layers (Bloch FIG. 3), wherein, in particular, a first layer of the coating is formed directly on a main body of the respective valve component, and a second layer is formed on the first layer;
wherein the coating comprises multiple layers, wherein a first layer of the coating is formed directly on a main body of the respective valve component and comprises pure gold, and a second layer is formed on the first layer and comprises hard gold;

wherein a main body of at least one of the valve components, on which main body the coating is arranged, comprises steel;
wherein the first valve component and the second valve component are movable relative to one another such that, in this way, at least two different fluid coupling states (FIG. 7-9) of at least one fluid channel between the first valve component and the second valve component can be set;
wherein the first valve component is formed as a rotor device and the second valve component is formed as a stator device, wherein the rotor device and the stator device are rotatable relative to one another (FIG. 7-11; Col. 7 line 65-Col. 8 line 13; Bloch FIG. 3).
Regarding claim 12, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gundelfinger/Bloch further discloses the first valve component comprises a first rotor element 110 and a second rotor element 116, wherein the first rotor element defines at least one part of the at least one fluid channel (F2, Rb, Rc), and wherein the second rotor element forms a cover (116 covers the bottom of 110) of the first rotor element (FIG. 10, 11).
Regarding claim 13, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Gundelfinger/Bloch further discloses the first rotor element comprises, as at least one part of a first fluid channel (Rb, Rc), a groove (Rb/Rc) on one of the two opposite main surfaces of the first rotor element and, as at least one part of a second fluid channel 121/122, at least one passage 121 through the first rotor element and another groove 122, fluidically coupled to said passage, on the other of the two opposite main surfaces of the first rotor element (FIG. 10-11).

Gundelfinger/Bloch further discloses at least one of the following features:
wherein the first valve component comprises, as at least one part Rb/Rc of a first fluid channel Rb/Rc, a groove Rb on a main surface, facing toward the second valve component, of the first valve component and, as at least one part 121/122 of a second fluid channel 121/122, at least one passage 121 through at least one part of the first valve component and a line portion 122 fluidically coupled to said passage,;
comprising a sealing element (surface seal created between 85 and 115) which, for sealing purposes, is arranged between the first valve component and second valve component;
wherein at least one of the first valve component and the second valve component comprises at least one material selected from the group consisting of: a metal (steel), a plastic, a plastic with filler particles, a plastic without filler particles, and a ceramic;
wherein different fluidic structures 22d, 50 are formed in different diameter regions of the first valve component;
wherein at least one fluidic function out of a group comprising a fluidic restriction, a fluidic retarding device for retarding a fluid flow, a temporary storage volume for temporarily storing a predefined fluid quantity, and a fluidic mixing device is provided by means of the at least one fluid channel (FIG. 10, 11).
Regarding claim 15, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gundelfinger/Bloch further discloses at least one part Rc of at least one fluid structure 106 of the first valve component is offset in an axial direction (x-axis) with respect to the contact faces, such that, in at least one switching state of the fluid valve, said part and at least one other part Rb of at least 
Regarding claim 16, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 15.
Gundelfinger/Bloch further discloses at least one of the following features:
wherein, in the at least one switching state in which the at least partial overlap occurs, the at least one part and the at least one other part are fluidically decoupled from one another (FIG. 10);
wherein the at least one other part is formed (the upper limit of the opening is formed by 90) by at least one fluid connection of the second valve component formed as a stator device (see FIG. 10);
wherein the at least one other part of the at least one fluid structure belongs to the first valve component as a rotor device (see FIG. 10), and is offset in the axial direction (x-axis) with respect to the at least one part of the at least one fluid structure of the rotor device (FIG. 10-11).
Regarding claim 17, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gundelfinger/Bloch further discloses a sample separation apparatus (FIG. 7-11) for separating a fluidic sample, the sample separation apparatus comprising:
a fluid drive 14 for driving the fluidic sample situated in a mobile phase;
the fluid valve of claim 1 for the introduction of the fluidic sample into the mobile phase; and
a sample separation device 17 for separating the fluidic sample situated in the mobile phase (FIG. 7-11; Col. 7 line 38-Col. 11 line 63).
Regarding claim 18, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 17.
Gundelfinger/Bloch further discloses at least one of the following features:
the sample separation device is formed as a chromatographic separation device;

the sample separation apparatus comprises at least one out of the group comprising a detector unit, a unit for chemical, biological and/or pharmaceutical analysis, a liquid chromatography unit and an HPLC unit (Col. 1 line 23-32);
the fluid drive is configured to drive the mobile phase with a high pressure;
the sample separation apparatus is configured as a microfluidic unit;
the sample separation apparatus is configured as a nanofluidic unit;
the sample separation apparatus is configured as a preparative unit;
the sample separation apparatus comprises an injector device 36 with the fluid valve for introducing the fluidic sample into a fluidic path between the fluid drive and the sample separation device;
the sample separation apparatus comprises a detector (“appropriate detector” Col. 1 line 23-32), for detecting the separated fluidic sample;
the sample separation apparatus comprises a sample fractionator or an outflow vessel (whereto the fluid flows when the fluid empties out of the column) for the fractionation of the separated fluidic sample (FIG. 7-11; Col. 1 line 23-32, Col. 7 line 38-Col. 11 line 63).
Gundelfinger/Bloch is silent regarding the pressure within the fluid drive is at least 100 bar.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to operate at a multitude of internal pressures, including 100 bar, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Regarding claim 19, Gundelfinger discloses a method for producing a fluid valve for a sample separation apparatus, the method comprising:

forming the first valve component and the second valve component such that, in at least one switching state, at least one switchable fluid channel (F1-F6) is formed between said valve components (FIG. 7-11; Col. 7 line 38-Col. 11 line 63). 
Gundelfinger is silent regarding providing at least one part of a surface of at least one of the first valve component and the second valve component with a coating containing gold and/or platinum, such that lubrication is provided between the first valve component and the second valve component.
However, Bloch teaches providing at least one part of a surface of at least one of the first valve component and the second valve component with a coating containing gold and/or platinum (Col. 1 line 34-51, Col. 9 line 16-61), such that lubrication is provided between the first valve component and the second valve component (FIG. 2-3; Col. 1 line 34-51, Col. 2 line 21-Col. 3 line 22, Col. 9 line 16-61).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gundelfinger, by coating the surfaces of the valve components which move with respect to each other, as taught by Bloch, for the purpose of preventing the components to stick together when relative movement is necessary, and to protect the components from premature wear and degradation.
Regarding claim 20, Gundelfinger, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 19.
Gundelfinger/Bloch further teaches the coating is formed on the respective valve component by means of a non-selective deposition process (Bloch FIG. 3).



Response to Arguments
Applicant's arguments filed 6 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that Bloch teaching a coating to prevent seizing of the components as opposed to for the purpose of lubrication.  Bloch teaches a normally closed valve that requires a coating be placed on the valve components so that said valve components do not stick to each other through extended contact resulting in possible oxidation and sticking of the components.  Lubrication is implemented on components that contact each other to prevent the components sticking together and locking up.  As such, the surface modification of Bloch is made for the purposes of lubricating the components so as to prevent unwanted sticking.  The normal state of the valve in Bloch is of no relevance to the combination as the components, while defaulting to the closed position, are still capable and designed specifically to open under the desired conditions to provide an opening through which fluid passes.  Accordingly, as the limitations are met and the combination is obvious to one of ordinary skill in the art, applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753